DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-9), drawn to a method for manufacturing an electrode component, in the reply filed on 4 January 2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected electrode component, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 107221637 B) (references herein made with respect to English Machine Translation attached) in view of Zhao et al. (CN 107579204 A) (references herein made with respect to English Machine Translation attached).

Regarding claim 1, Wang teaches a method for preparing a negative electrode in a lithium ion battery [0002]. The method includes a laser ablation oxidation method in which a metal current collector is irradiated with a nanosecond laser such that a metal oxide having a unique nanostructure is grown on the current collector substrate [0016] (directing a laser beam toward a first surface of a current collector comprising a metal to form a metal oxide layer on the first surface). Furthermore, the laser ablation process occurs at room temperature and in an air atmosphere [0047] (in the presence of oxygen). Wang teaches that controlling various parameters of the laser allows for a uniformly cotton-like metal oxide structure on the surface of the ablated metal foil current collector [0017]. The structure is loose and porous with a high specific surface area, which can alleviate the large volume change associated with the charging and discharging of the battery [0017] (the metal oxide layer comprises a plurality of features
The surface of the formed oxide is then subjected to a TiO2 coating process and the overall integrated structure was used as a negative electrode of a lithium ion battery, exhibiting a stable long life cycle and good electrochemical performance [0016]. Wang further teaches that the current collector is selected from metals such as copper, iron, nickel, tungsten and molybdenum such that the integrated metal oxide may be copper oxide, iron oxide, nickel oxide, tungsten oxide, or molybdenum oxide [0016].
Wang fails to teach wherein a lithium-containing layer is applied to the metal oxide layer.
Zhao teaches a method for preparing a lithium metal negative electrode for use in a lithium metal secondary battery (Abstract). Zhao further teaches wherein the method may include a porous copper foil as the current collector. The porous copper current collector is then subject to a pressing step in which the metal lithium layer, a lithium foil, is pressed to the current collector (pg. 4, para. 1).
It would be obvious to one of ordinary skill in the art to modify the method of Wang such that the porous copper and formed copper oxide current collector are subject to a pressing step in which lithium foil is pressed to the current collector with a reasonable expectation of success in forming a suitable negative electrode. It is obvious to one of ordinary skill to use a known technique to improve similar devices in the same way. See MPEP 2143(I)(C). 
Modified Wang therefore reads on the claim limitation “applying a lithium-containing layer to the metal oxide layer, wherein the lithium-containing layer forms a bond with the first surface of the current collector” because the pressing step results in a mechanical bond between the current collector and the lithium metal.

Regarding claim 2, Modified Wang meets the claim limitations of the method for preparing an electrode component of claim 1 as set forth above. Wang further discloses an embodiment in which the current collector is comprised of copper and the metal oxide is copper oxide [0017]. Modified Wang therefore reads on the claim limitation “wherein the metal is selected from the group consisting of copper, nickel, titanium, iron, molybdenum, chromium, and a combination thereof, and the metal oxide is selected from the group consisting of copper oxide, nickel oxide, titanium oxide, iron oxide, molybdenum oxide, chromium oxide, and a combination thereof.”

Regarding claim 5, Modified Wang meets the claim limitations of the method for preparing an electrode component of claim 1 as set forth above. Modified Wang accordingly reads on the claim limitation “wherein the bond is a mechanical bond, a chemical bond, or a combination thereof” because the bond is the result of pressure bonding, which is a mechanical bond.

Regarding claim 6, Modified Wang meets the claim limitations of the method for preparing an electrode component of claim 1 as set forth above. Modified Wang accordingly reads on the claim limitation “wherein the plurality of features are a plurality of mechanical interlock features which form a mechanical bond with the lithium-containing layer” because the metal oxide and the lithium foil being pressure bonded necessarily require mechanical interlock features to form a mechanical bond with suitable strength. 

Regarding claim 9, Modified Wang meets the claim limitations of the method for preparing an electrode component of claim 1 as set forth above. Modified Wang accordingly reads on the claim limitation “wherein the lithium-containing layer is a lithium foil.”

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 107221637 B) (references herein made with respect to English Machine Translation attached) in view of Zhao et al. (CN 107579204 A) (references herein made with respect to English Machine Translation attached) as applied to claim 1 above and further in view of Li et al. (US 2018/0073158 A1).

Regarding claim 3, Modified Wang meets the claim limitations of the method for preparing an electrode component of claim 1 as set forth above. Wang further discloses wherein the laser directed to the metal foil current collector has a wavelength of 532 nm, a pulse frequency between 1000 and 30000 Hz, a pulse width between 1 ns and 100 ns, a single pulse energy between 0.1 x 10-4 J and 10 x 10-4 J, and a scan speed between 5 mm/s and 300 mm/s [0011]. Wang thus reads on the claim limitation “a scan speed of greater than or equal to about 1 mm/s.” 
The power of a laser beam is calculated as the pulse energy multiplied by the pulse frequency. Thus, as calculated from the disclosed ranges of pulse energy and pulse frequency above, Wang discloses a range of power for the laser beam between 0.01 W and 30 W. Wang therefore fails to disclose wherein the laser beam has a power of greater than or equal to about 50 W. However, it is the examiner’s position that the range of power disclosed by Wang is sufficiently close to the claimed range of greater than 50 W in the instant application. In prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05(I). 
Additionally, Wang teaches that laser parameters, such as those disclosed by Wang above, may be controlled in such a way that the nanostructure of the metal oxide may be controlled. Laser power is a parameter resulting from the controlled parameters and thus the optimization of laser energy and laser frequency amounts to the optimization of the laser power. If one of ordinary skill in the art failed to recognize that the claimed range and the range disclosed by the prior art are sufficiently close, as set forth above, it would be obvious to one of ordinary skill to modify the laser beam power of Modified Wang to be greater than or equal to approximately 50 W as a matter of routine optimization of a result-effective variable with a reasonable expectation of success in providing a desired metal oxide nanostructure on an electrode element. Modified Wang therefore reads on the claim limitation “wherein the laser beam has a power of greater than or equal to about 50 W.”
Wang additionally fails to provide details regarding the spot size of the laser beam.
Li teaches a method for anodizing a substrate, which can be composed of any suitable anodizable metal, using a laser beam [0024]-[0025]. Li further teaches that the laser beam has a power and pulse width suitable to burn or sinter the substrate [0026]. The laser beam burns the substrate and the resulting oxide layer 212 is a coarse oxide layer [0029]. The thickness of the oxide layer, which determines its adhesiveness to the substrate [0030], can be controlled by the 
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify the laser beam spot size of Modified Wang such that it was between 10 µm and 50 µm, as taught by Li, with a reasonable expectation of success in providing suitable laser parameters for forming an oxide layer on an anodizable substrate. Modified Wang therefore reads on the claim limitation “wherein the laser beam has a spot size of greater than or equal to about 20 µm” because the claimed range and the range taught by the prior art substantially overlap. The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05(I).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 107221637 B) (references herein made with respect to English Machine Translation attached) in view of Zhao et al. (CN 107579204 A) (references herein made with respect to English Machine Translation attached) as applied to claim 1 above and further in view of Hayden et al. (US 2021/0101231 A1).

Regarding claim 4, Modified Wang meets the claim limitations of the method for preparing an electrode component of claim 1 as set forth above. Wang accordingly discloses wherein a nano-pulse laser is used to scan and illuminate the metal foil current collector [0030]. Wang fails to provide details regarding the movement of the laser beam during operation.
Hayden teaches a method of processing a thin film structure in which a laser scans the surface of a substrate to ablate the substrate along a cut line (Abstract). Hayden further teaches wherein the laser may be a pulsed laser beam and the process is known as a direct write laser technique [0027]. In a direct write laser technique, the laser beam is directly focused onto a surface of an item to be processed [0027], analogous to directing the laser beam of Wang directly to the current collector. Relative movement between the laser beam and the item is taught by Hayden such that the structure of the item may be moved relative to the laser or alternatively the laser beam is moved relative to the item [0032].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Modified Wang such that the laser scanning occurred by moving the laser beam relative to the surface of the current collector, as taught by Hayden, with a reasonable expectation of success in ablating the metal foil sufficiently to form a metal oxide layer having the same surface features as previously disclosed in the claim 1 analysis. Modified Wang therefore reads on the claim limitation “wherein the directing the laser beam toward the surface of the current collector comprises moving the laser beam with respect to the current collector to create the plurality of features on the first surface.”

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 107221637 B) (references herein made with respect to English Machine Translation attached) in view of Zhao et al. (CN 107579204 A) (references herein made with respect to English Machine Translation attached) as applied to claim 1 above and further in view of Fan et al. (CN 109742323 A) (references herein made with respect to English Machine Translation attached).

Regarding claims 7 and 8, Modified Wang meets the claim limitations of the method for preparing an electrode component of claim 1 as set forth above. Modified Wang fails to provide details regarding a heat treatment step of the lithium foil before, during, or after, it is pressed with the copper oxide.
Fan teaches a method for producing a compound lithium metal negative electrode comprising a copper foil current collector and a lithium foil (Abstract). Fan further teaches wherein the lithium foil and the copper current collector form strong mechanically embedded bonds and that they may further form chemical bonds via metallic bonding in a bonding transition layer when subjected to a melting process (page 5, para. 3). In particular, metal bonding may occur between the copper foil current collector and the lithium foil during invention step S103 in which the lithium foil and copper foil and pressed at a pressure between 1 MPa and 5 MPa and subject to heating between 25-180 degrees centigrade during the pressing (pg. 8, para. 3). In this embodiment, element diffusion is formed resulting in a hetero-metal solid solution that forms a high strength composite.
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Modified Wang such that heat is applied to the lithium foil while it is pressed with the metal oxide layer, as taught by Fan, with a reasonable expectation of success in improving the adhesion between the two layers via element-diffusion created metal bonds. 
Regarding claim 7, Modified Wang therefore reads on the claim limitation “wherein heat is applied to the lithium-containing layer before it is applied to the metal oxide layer, while it is applied to the metal oxide layer, after it is applied to the metal oxide layer or a combination thereof.”
Regarding claim 8, Modified Wang therefore reads on the claim limitation “wherein a bonding layer is formed between the lithium-containing layer and the metal oxide layer, wherein the bonding layer chemically bonds the lithium-containing layer to the metal oxide layer, wherein the bonding layer comprises lithium oxide, the metal, or a combination thereof” because a metal transition layer (a bonding layer) forms, as taught by Fan, in which the lithium foil and the copper foil bond to each other to form a high strength composite via metal bonding. This bonding is a form of chemical bonding, as taught by Fan.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Luan et al. (Adv. Sci. 2019, 6, 1901433) teaches a method for producing a lithium metal anode having excellent lithium plating leading to a uniform lithium distribution on the current collector (Conclusion, pg. 7). Luan teaches that an oxidation step of a copper current collector followed by a nitrogen doping results in a uniform and strong distribution of lithium metal during the plating step (Scheme 1, pg. 2) (left column, pg. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728